Citation Nr: 0212594	
Decision Date: 09/20/02    Archive Date: 09/26/02

DOCKET NO.  02-00 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased disability rating for bronchitis, 
currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his father


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant had active service from September 1975 to March 
1983.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  In that determination, the RO denied 
the appellant's claim for an evaluation in excess of 30 
percent for bronchitis.  

In April 2002, a videoconference hearing was held before the 
undersigned, who is the Board member making this decision and 
who was designated by the Chairman to conduct that hearing 
pursuant to 38 U.S.C.A. § 7107(c), (e) (West Supp. 2002).  A 
transcript of the hearing is of record.  

At the April 2002 hearing, the appellant argued that he has 
sleep apnea that is part of his bronchitis disability, and 
that his bronchitis has aggravated his heart disease.  It 
appears that he raises claims of service connection for these 
disorders as secondary to the service-connected bronchitis.  
Service connection for hypertension was denied in November 
1994 and service connection for sleep apnea was denied in 
June 1999.  It does not appear that the RO has previously 
adjudicated a claim for service connection for coronary 
artery disease.  These claims are referred to the RO for 
appropriate action.  


FINDINGS OF FACT

1.  The September 2001 pulmonary function test revealed pre-
bronchodilator FEV-1 of 65 percent predicted, FEV-1/FVC of 69 
percent, and DLCO (SB) of 101 percent predicted.  

2.  There are no exceptional circumstances that render the 
regular schedular criteria inadequate to evaluate the average 
impairment in earning capacity from bronchitis.


CONCLUSION OF LAW

The criteria for a schedular evaluation in excess of 30 
percent for bronchitis are not met, and there is no basis for 
referral for extraschedular consideration.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.321(b), 4.1, 4.2, 4.97, Diagnostic Code 6600 
(2001).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which 
redefined VA's duty to assist, enhanced its duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim, and eliminated the well-grounded-claim 
requirement.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West Supp. 2002).  See  66 Fed. Reg. 45,620-32 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156, 3.159, and 3.326) (regulations implementing 
the VCAA). 

The VCAA prescribed that the amendments to 38 U.S.C. § 5107 
are effective retroactively to claims filed and pending 
before the date of enactment.  38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions) (West Supp. 2002).  
The United States Court of Appeals for the Federal Circuit 
has ruled that the retroactive effective date provision of 
the Act applies only to the amendments to 38 U.S.C. § 5107.  
See Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); 
Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  However, 
the VA regulations promulgated to implement the Act provide 
for the retroactive effect of the regulations, except as 
specified.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  Whereas 
VA regulations are binding on the Board, 38 C.F.R. 
§ 20.101(a) (2001), the Board in this decision will apply the 
regulations implementing the VCAA as they pertain to the 
claims at issue.  

The claim involves a request for an increased evaluation, and 
there are no particular application forms required.  Thus, 
there is no issue as to provision of a form or instructions 
for applying for these benefits.  38 U.S.C.A. § 5102 (West 
Supp. 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. § 3.159(b)(2)). 

VA must provide the claimant and the claimant's 
representative, if any, notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claims.  38 U.S.C.A. § 5103(a) (West Supp. 
2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159(b)).  The RO sent 
the appellant a June 2001 letter informing him of the steps 
would take in developing his claim, including informing him 
that VA would obtain copies of medical records from VA 
medical centers and service medical records if needed.  It 
sent him an October 2001 letter informing him of the rating 
decision, the evidence considered, and its analysis.  In a 
December 2001 statement of the case, the appellant was told 
of the evidence considered, the legal criteria for evaluating 
the claims, and the analysis of the facts as applied to those 
criteria, thereby informing the appellant of the information 
and evidence necessary to substantiate the claims.  There is 
no indication that additional notification of the types of 
evidence needed to substantiate the claims, or of VA's or the 
appellant's responsibilities with respect to the evidence, is 
required.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159(c), (d)).  Such assistance includes 
making every reasonable effort to obtain relevant records 
(including private and service medical records and those 
possessed by VA and other Federal agencies) that the claimant 
adequately identifies to the Secretary and authorizes the 
Secretary to obtain.  38 U.S.C.A. § 5103A(b) and (c) (West 
Supp. 2002); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.159(c)(1-3)).  In 
response to his claim, the RO obtained recent treatment 
records from the VA Medical Center (VAMC) in Birmingham.  At 
the April 2002 hearing, the appellant indicated that he would 
attempt to obtain records concerning treatment he had 
received from Brookwood Hospital in Birmingham.  In May 2002, 
the appellant submitted copies of these records, as well as 
other pertinent medical records, with a statement dated in 
April 2002 waiving initial RO consideration of this evidence.  
See 67 Fed. Reg. 3,099, 3,102 (Jan. 23, 2002) (eliminating 
the requirement for waiver of initial RO consideration of 
evidence submitted directly to the Board).  VA has undertaken 
all necessary steps to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim .  
38 U.S.C.A. § 5103A(d) (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,631 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(c)(4)).  The RO afforded the appellant VA 
examinations in August 2001.  

On appellate review, the Board sees no areas in which further 
development is needed.  The RO has notified the claimant of 
the substantive requirements of the VCAA.  Additionally, the 
Board's consideration of the VCAA regulations in the first 
instance is not prejudicial to the appellant because the 
provisions of this rule merely implement the VCAA and do not 
provide any rights other than those provided by the VCAA.  
Under these circumstances, adjudication of this appeal, 
without referral to the RO for initial consideration of the 
regulations, poses no risk of prejudice to the appellant.  
Cf., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-
92.


II.  Analysis

A.  Schedular Evaluation

In a May 1995 rating decision, the RO established service 
connection for bronchitis and assigned a noncompensable 
evaluation.  By a June 1999 rating decision, the RO increased 
the evaluation assigned to 30 percent.  In May 2001, the 
appellant asked for an increased evaluation.

The appellant argues that the symptomatology associated with 
his service-connected bronchitis has increased in severity.  
In testimony before the undersigned in April 2002, he stated 
that he consulted VA medical staff every month or two, who 
prescribed variety of medication to control his bronchitis.  

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155 (West 1991).  Requests for 
increased disability ratings require consideration of the 
medical evidence of record compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 C.F.R., Part 4 (2001).  
If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 
38 U.S.C.A. § 5107 (West Supp. 2002); 38 C.F.R. § 3.102 (as 
amended, 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001); Gilbert 
v. Derwinski, 1 Vet. App. 49, 56 (1990). 

In evaluating the severity of a particular disability, it is 
essential to consider its history. 38 C.F.R. § 4.1; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to 
compensation has already been established, the appellant's 
disagreement with an assigned rating is a new claim for 
increase based on facts different from a prior final claim.  
Suttman v. Brown, 5 Vet. App. 127, 136 (1993).  In such 
claims, the present level of disability is of primary 
concern; although a review of the recorded history of a 
disability is required to make a more accurate evaluation, 
past medical reports do not have precedence over current 
findings.  38 C.F.R. § 4.2; Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

Bronchitis is evaluated pursuant to the criteria of 
Diagnostic Code 6600, which provides for the following 
ratings:

100 percent:  FEV-1 less than 40 percent of 
predicted value, or; the ratio of Forced Expiratory 
Volume in one second to Forced Vital Capacity (FEV-
1/FVC) less than 40 percent, or; Diffusion Capacity 
of the Lung for Carbon Monoxide by the Single 
Breath Method (DLCO (SB)) less than 40-percent 
predicted, or; maximum exercise capacity less than 
15 ml/kg/min oxygen consumption (with cardiac or 
respiratory limitation), or; cor pulmonale (right 
heart failure), or; right ventricular hypertrophy, 
or; pulmonary hypertension (shown by Echo or 
cardiac catheterization), or; episode(s) of acute 
respiratory failure, or; requires outpatient oxygen 
therapy. 

60 percent:  FEV-1 of 40- to 55-percent predicted, 
or; FEV-1/FVC of 40  to 55 percent, or; DLCO (SB) 
of 40- to 55-percent predicted, or; maximum oxygen 
consumption of 15 to 20 ml/kg/min (with 
cardiorespiratory limit).  

30 percent:  FEV-1 of 56- to 70-percent predicted, 
or; FEV-1/FVC of 56  to 70 percent, or; DLCO (SB) 
56- to 65-percent predicted.  

10 percent:  FEV-1 of 71- to 80-percent predicted, 
or; FEV-1/FVC of 71 to 80 percent, or; DLCO (SB) 
66- to 80-percent predicted.  

38 C.F.R. § 4.97 (2001).  

The record includes pulmonary function testing conducted in 
February 2001 and September 2001, neither of which recorded 
post-bronchodilatation results.  These tests showed the 
following results:

February 2001			September 2001

FEV-1:		79 percent predicted			65 percent 
predicted
FEV-1/FVC:		75 percent				69 percent
DLCO(SB):		not recorded				101 percent 
predicted

In February 2001, the testing report noted mild airflow 
obstruction with gas trapping; in September 2001, the testing 
report indicated moderate obstruction with gas trapping and 
normal diffusion.  The record also includes a May 2001 VA 
sleep apnea study and private hospital records dated in 
January and April 2002 submitted by the appellant that 
discussed his sleep apnea and heart disease, but not his 
bronchitis, and specifically not the results of any pulmonary 
function testing.  The record also includes VA clinical 
records prepared in 2001, which included the pulmonary 
function test results noted above and no other relevant 
information.  

In September 2001, both the FEV-1 and FEV-1/FVC correspond to 
the criteria for a 30 percent evaluation, and no more.  The 
diffusing capacity would not meet the criteria for even a 10 
percent evaluation.  However, the criteria for each rating 
level are phrased in the alternative, and the disability need 
not be manifest by all of the criteria.  None of these 
measurements show FEV-1 of 40- to 55-percent predicted, FEV-
1/FVC of 40-to 55-percent, DLCO (SB) of 40- to 55-percent 
predicted, or maximum oxygen consumption of 15 to 20 
ml/kg/min, at least one of which would be required to award 
the next higher evaluation of 60 percent.

In the veteran's notice of disagreement in October 2001, he 
argued that the pulmonary function test did not represent the 
true severity of his breathing problem, because he had just 
taken his medication when he was tested, which made the 
findings higher.  Diagnostic code 6600 is not explicit 
whether pulmonary function test results before or after 
bronchodilator therapy are the bases of the rating.  However, 
the supplementary information published with promulgation of 
the amended rating criteria in 1996 reveals that post-
bronchodilator findings are the standard in pulmonary 
assessment.  See 61 Fed. Reg. 46723 (1996).  Thus, assuming 
that the veteran had just used a bronchodilator, the PFT 
results recorded as pre-bronchodilator readings would, in 
fact, be post-bronchodilator readings.  As those are the 
standard for assessing pulmonary function and intended to be 
the basis of rating, the veteran's argument lacks merit.

There being no competent medical evidence to support a higher 
schedular evaluation, the preponderance of the evidence is 
against the claim of entitlement to an evaluation in excess 
of 30 percent for bronchitis.  

B.  Extraschedular Consideration

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability may be 
approved, provided the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b) 
(2001).  

While the Board does not have the authority to grant an 
extraschedular evaluation in the first instance, it does have 
the jurisdiction to address the issue if it is related to the 
issue on appeal and has been raised by the appellant or 
implicated by the evidence.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

In a precedent opinion of VA's General Counsel, it was held 
that (1) the Board is required to address the issue of 
entitlement to an extraschedular evaluation only where that 
issue is expressly raised by the claimant or in cases in 
which there is evidence of exceptional or unusual 
circumstances; (2) when the issue arises in the context of a 
claim for an increased rating, the Board has jurisdiction to 
consider the issue; (3) the Board is not precluded from 
issuing a final decision on the issue of increased rating and 
remanding the extraschedular rating issue to the RO; and (4) 
where the claim for an extraschedular evaluation has been 
raised, but the record contains no evidence that would render 
the claim plausible, the Board may, subject to the 
considerations expressed in VAOPGCPREC 16-92 and Bernard v. 
Brown, determine that referral for extraschedular evaluation 
is not warranted.  See VAOPGCPREC 6-96.  The Board is bound 
by General Counsel precedent opinions.  See 38 U.S.C.A. § 
7104(c) (West 1991).  

In this case, although the appellant did not specifically 
claim entitlement to an extraschedular evaluation, the RO 
considered whether an extraschedular evaluation was warranted 
and informed the appellant of the applicable regulation in 
the December 2001 statement of the case.  The Board finds 
that there are no circumstances alleged or in evidence that 
would render the regular schedular standards inadequate to 
evaluate the veteran's bronchitis.  There are higher ratings 
available under the rating schedule - the veteran's pulmonary 
function results simply do not rise to the level of severity 
required to assign a higher evaluation.  Furthermore, the 
veteran has several non-service connected conditions, such as 
hypertension, sleep apnea, and coronary artery disease, that 
may account for some of the symptomatology he reports. 

The Board finds no evidence that the veteran's service-
connected bronchitis presents such an unusual or exceptional 
disability picture as to require referral for consideration 
of an extraschedular evaluation pursuant to the provisions of 
38 C.F.R. § 3.321(b) (2001).  The regular schedular standards 
applied in the current case adequately describe and provide 
for the veteran's disability level for his bronchitis, and 
referral for consideration of an extraschedular evaluation is 
not warranted.  



ORDER

An evaluation in excess of 30 percent for bronchitis is 
denied.  



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

